Filed 10/31/14 In re Jeremiah C. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re JEREMIAH C., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
JEREMIAH C.,                                                         A140219
         Defendant and Appellant.                                    (Contra Costa County
                                                                     Super. Ct. No. J13-00991)



         Jeremiah C. (Jeremiah), a minor, appeals after the juvenile court sustained an
allegation that he made a criminal threat (Pen. Code,1 § 422). He contends there was no
substantial evidence supporting the finding. We affirm the judgment.
                                                I. BACKGROUND
         The Contra Costa County District Attorney filed a petition under Welfare and
Institutions Code section 602 alleging Jeremiah made a criminal threat toward his mother
and committed battery upon her. After a contested jurisdiction hearing, the juvenile court
sustained both allegations and reduced the criminal threat to a misdemeanor (§ 422).
Following the disposition hearing, the juvenile court adjudged Jeremiah a ward of the


         1
             Unless otherwise indicated, all further statutory references are to the Penal Code.



                                                             1
court and placed him on probation under the custody of his parents. On appeal, the issue
is whether there was sufficient evidence to sustain the allegation of a misdemeanor
criminal threat.
       In late August 2013, Jeremiah lived at home with his mother (M.L.), his
stepfather, his brother, and his sister. On August 20, 2013, Jeremiah had a loud argument
with M.L. and his stepfather, and M.L. called 911. When Officer Wilkerson arrived at
the scene, M.L. was very agitated and told the officer that she was extremely frustrated
because Jeremiah had not been listening to her and had been disrespectful towards her.
M.L. complained to the officer that Jeremiah had been a “disruption” to the household
since returning home from living with other relatives and she did not want him in the
house any longer. No arrest was made on that day.
       The next day, August 21, 2013, Jeremiah took BART home from school and
arrived at the BART station, three miles from his home, around 4:00 p.m. Jeremiah
called his house and spoke to his brother to see if M.L. could pick him up from the BART
station. His brother was in the bathroom and told Jeremiah that he could not give M.L.
the message. Jeremiah was angry because he had to walk home.
       When Jeremiah arrived home, his brother was watching television in the living
room. His sister was also in the living room. Jeremiah immediately walked up to his
brother and started yelling and cursing. His brother stood up and M.L. got between the
brothers. Jeremiah, who is six feet three inches tall and weighs 180 pounds, “tried to
swing” at his brother and according to M.L. hit her instead. Jeremiah continued
screaming and said that he “hated” them.
       Jeremiah’s stepfather came into the living room during the altercation and tried to
get the brother and sister out of the room. He and M.L. were “trying to make sure [the
sister] was out of harm’s way.” M.L. grabbed the back of Jeremiah’s shirt and got him
out of the house.
       Once outside, Jeremiah said to M.L., “I’m going to shoot up the place. I don’t
care if anyone here gets murdered.” M.L. called the police.



                                             2
       When Officer Stage arrived on the scene, M.L. and Jeremiah were still outside the
house and M.L. was “screaming” that she wanted Jeremiah arrested. Jeremiah was
“screaming profanities” at M.L. and “swinging his arms around.”
       M.L. told the officer that Jeremiah said, “I’m going to shoot up the place. I don’t
care if anyone here gets murdered.” In addition, she reported that Jeremiah had hit her in
the chest. M.L. told Officer Stage that she was scared. When the officer asked M.L. if
Jeremiah was capable of following through on his threat, she said, “Yes.”
       The brother told Officer Stage that Jeremiah had hit M.L. and that Jeremiah had
said something about a gun. Jeremiah said to the officer, “Man, I fucked up.”
       At the jurisdictional hearing, M.L. admitted that during the physical altercation in
the living room she was scared of Jeremiah. However, she denied telling Officer Stage
that she was scared when Jeremiah threatened to “shoot up the place.” She also denied
telling the officer that she believed Jeremiah “might make good on his threat.” M.L.
further testified that she loves her son and hated to see him in custody. Jeremiah testified
that he did not yell any threats to his family.
                                      II. DISCUSSION
A.     Standard of Review
       Jeremiah contends there was insufficient evidence to sustain the allegation of a
criminal threat. “To determine the sufficiency of the evidence to support a conviction, an
appellate court reviews the entire record in the light most favorable to the prosecution to
determine whether it contains evidence that is reasonable, credible, and of solid value,
from which a rational trier of fact could find the defendant guilty beyond a reasonable
doubt.” (People v. Kipp (2001) 26 Cal. 4th 1100, 1128.) In the event the findings are
reasonably justified, whether a contrary finding is also possible does not warrant a
reversal of the judgment. (People v. Valencia (2008) 43 Cal. 4th 268, 289–290.) This
standard applies to juvenile criminal cases. (In re Sylvester C. (2006) 137 Cal. App. 4th
601, 605.)




                                                  3
B.     Sufficiency of the Evidence
       Jeremiah claims the People failed to establish sufficient evidence for all five of the
required elements to sustain allegations of a criminal threat under section 422.2 People v.
Toledo (2001) 26 Cal. 4th 221, 227–228, sets forth five elements the prosecution must
prove to establish a violation of section 422: “(1) that the defendant ‘willfully
threaten[ed] to commit a crime which will result in death or great bodily injury to another
person,’ (2) that the defendant made the threat ‘with the specific intent that the statement
. . . is to be taken as a threat, even if there is no intent of actually carrying it out,’ (3) that
the threat—which may be ‘made verbally, in writing, or by means of an electronic
communication device’—was ‘on its face and under the circumstances in which it [was]
made, . . . so unequivocal, unconditional, immediate, and specific as to convey to the
person threatened, a gravity of purpose and an immediate prospect of execution of the
threat,’ (4) that the threat actually caused the person threatened ‘to be in sustained fear for
his or her own safety or for his or her immediate family’s safety,’ and (5) that the
threatened person’s fear was ‘reasonabl[e]’ under the circumstances. [Citation.]”
Jeremiah argues substantial evidence was not presented to establish that he made an
unequivocal and immediate threat to inflict an unlawful injury upon M.L. He further
argues that the record fails to disclose sufficient evidence demonstrating that such a threat
caused M.L. to be in sustained fear for her safety.
       1. Jeremiah Made an Unequivocal and Immediate Threat
       Jeremiah argues that the evidence was insufficient to show that his words were “so
unequivocal, unconditional, immediate and specific” as to constitute a criminal threat.

       2
         Section 422, subdivision (a) states in relevant part: “Any person who willfully
threatens to commit a crime which will result in death or great bodily injury to another
person, with the specific intent that the statement, made verbally, in writing, or by means
of an electronic communication device, is to be taken as a threat, even if there is no intent
of actually carrying it out, which, on its face and under the circumstances in which it is
made, is so unequivocal, unconditional, immediate, and specific as to convey to the
person threatened, a gravity of purpose and an immediate prospect of execution of the
threat, and thereby causes that person reasonably to be in sustained fear for his or her
own safety or for his or her immediate family’s safety . . . .”


                                                 4
“ ‘A threat is sufficiently specific where it threatens death or great bodily injury. A threat
is not insufficient simply because it does “not communicate a time or precise manner of
execution, section 422 does not require those details to be expressed.” [Citation.]’ ”
(People v. Wilson (2010) 186 Cal. App. 4th 789, 806, italics added.) In determining
whether a particular threat is a criminal threat, we consider all of the circumstances
surrounding the threat including the words used, the manner in which the communication
is made, the prior relationship of the parties, and the actions of the accused after
communicating the threat. (In re Ryan D. (2002) 100 Cal. App. 4th 854, 860.)
       Here, Jeremiah’s threat was not an isolated incident, but part of an ongoing and
escalating conflict. The night before the threat, Jeremiah engaged in a shouting match
with his parents. Jeremiah’s behavior was so disruptive that M.L. felt the need to call the
police for assistance. When the police arrived, M.L. told them that she no longer wanted
Jeremiah in the house. The following evening, Jeremiah was very angry and began
screaming and cursing at his brother as soon as he arrived home. M.L. intervened and the
confrontation escalated into physical violence. After M.L. finally removed Jeremiah
from the house, Jeremiah yelled, “I’m going to shoot up the place. I don’t care if anyone
here gets murdered.” Jeremiah’s threat, considered in the context of his increasingly
aggressive behavior, can reasonably be interpreted as an unambiguous threat to inflict
serious bodily injury on his family. (See People v. Martinez (1997) 53 Cal. App. 4th 1212,
1221 [that defendant was “extremely angry,” “cursing,” and was in “very close
proximity” to the victim when he made the threat could show that his threat was
serious].)
       Jeremiah relies on In re Ricky T. for the proposition that his threat was a “mere
teenage ranting, rather than a ‘serious, deliberate statement[] of purpose.’ ” (In re
Ricky T. (2001) 87 Cal. App. 4th 1132 (Ricky T.).) In Ricky T., a high school student told
his teacher he was “going to get [him]” and would “kick [his] ass” because the teacher
had accidentally hit him with a door. (Id. at pp. 1136–1137, 1141.) There was no
evidence of prior offensive remarks between the juvenile and the teacher and no physical
violence accompanied the statement. We held that under the circumstances, the juvenile


                                              5
did not make an unequivocal and immediate statement to constitute a “true threat within
the meaning of section 422.” (Id. at p. 1139.)
         However, several factors missing in Ricky T. are present in this case. In sharp
contrast to the ambiguous statements uttered by the juvenile in Ricky T., Jeremiah’s
statement, “I’m going to shoot up the place. I don’t care if anyone here gets murdered,”
constitutes an unambiguous, unconditional threat to hurt his family. Moreover,
Jeremiah’s prior aggressive behavior and the physical violence that accompanied the
threat provides further context in which to evaluate the gravity of his statement. Under
these circumstances, Jeremiah’s words were more than just angry teenage rants. (See
People v. Franz (2001) 88 Cal. App. 4th 1426, 1449 [surrounding circumstances, showing
that defendant was “in a rage,” and had previously punched the victim, supported a
criminal threat conviction].) A reasonable fact finder could conclude that Jeremiah’s
threat was “so unequivocal, unconditional, immediate, and specific” as to support a
criminal threat conviction. (§ 422.)
         2. Sustained Fear
         Jeremiah also claims that no substantial evidence exists to show that M.L. was in
sustained fear after he uttered the threat. “The victim’s knowledge of defendant’s prior
conduct is relevant in establishing that the victim was in a state of sustained fear.”
(People v. Allen (1995) 33 Cal. App. 4th 1149, 1156.) “The statute . . . does not
concentrate on the precise words of the threat. Instead, the statute focuses on the effect of
the threat on the victim, to wit, communication of a gravity of purpose and immediate
prospect of execution of the threat.” (People v. Stanfield (1995) 32 Cal. App. 4th 1152,
1158.)
         Officer Stage testified that on the day of the incident M.L. told him that she was
afraid, and that she believed Jeremiah was capable of carrying out his threat. Moreover,
M.L. testified that during the altercation she was scared and trying to get her daughter,
who was in the living room, “out of harm’s way.” Jeremiah’s history of aggressive
behavior and the fact that M.L. felt the need to call the police for assistance the day
before the incident, as well as during the incident, indicate that M.L. felt threatened by


                                               6
Jeremiah’s statement and was afraid of him. In addition, M.L.’s concern for her
daughter’s well-being is evidence that M.L. believed Jeremiah could cause harm to other
members of the family.
       M.L.’s actions and statements during the altercation belie her testimony at the
jurisdictional hearing that she did not believe any of Jeremiah’s threats. The juvenile
court stated, “I credit very little of [M.L.’s] trial testimony. I do rely almost completely
on the statements made by Officer Stage. I find those statements to be reliable.” On
appeal we may not substitute our determination as to the credibility of a witness. (See
People v. Hamlin (2009) 170 Cal. App. 4th 1412, 1426.) Considering the surrounding
circumstances, the juvenile court’s determination that Officer Stage’s testimony was
more credible and reliable than M.L.’s testimony is reasonable.
       Viewing the evidence in the light most favorable to the judgment, sufficient
evidence supported the juvenile court’s finding that Jeremiah made a criminal threat.
                                    III. DISPOSITION
       The judgment is affirmed.




                                              7
                                               ______________________
                                                Bolanos, J.*


We concur:


______________________
 Ruvolo, P.J.

______________________
 Reardon, J.




* Judge of the San Francisco City and County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                           8